The judgment of the Supreme Court was entered January 19th 1880,
Per Curiam.
In Holt v. Green, 28 P. F. Smith 198, the Act of Congress expressly prohibited any person from engaging in or carrj'ing on the business of a commercial broker without a license. That is not this case. Swartz may have made himself liable to the penalty imposed by the act, but we see nothing which made it unlawful to sell the whiskey which he had distilled, nor do we think that the particular transaction here in question made him a dealer within the true meaning of the law.
Judgment affirmed.'